Citation Nr: 0202768	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  02-00 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for warts on the head, 
hands, and penis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from September 1992 to April 
1994.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 RO rating decision which 
denied service connection for warts on the head, hands, and 
penis.  In September 2001, the veteran provided testimony at 
a personal hearing at the RO.  


FINDINGS OF FACT

The veteran's warts on the head, hands, and penis were not 
present during service or for many months thereafter, and 
were not caused by any incident of service.  


CONCLUSION OF LAW

Warts on the head, hands, and penis were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from September 
1992 to April 1994.  His service medical records do not refer 
to complaints or findings of warts on the head, hands, penis, 
or other areas.  A June 1993 treatment entry notes that the 
veteran reported symptoms of pseudofolliculitis barbae for 
two months.  The examiner noted that the pseudofolliculitis 
barbae was not bad, but that it could still cause discomfort 
with shaving.  An October 1993 entry notes that there were 
small vesicles around the area of veteran's cheekbone on both 
sides of the face.  The assessment referred to an unknown 
dermatological trouble.  A further evaluation, at that same 
time, noted that the veteran complained of a chronic rash on 
his face for eight months.  The examiner reported that there 
were multiple scattered papules and pustules.  The assessment 
was acne vulgaris.  A March 1994 entry notes that the veteran 
complained of left wrist pain and soreness for one week.  The 
assessment was possible tendinitis or possible strain or 
sprain.  Another March 1994 entry related an impression of 
the need to rule out a left wrist fracture versus ligament 
strain.  On a medical history form at the time of his March 
1994 separation examination, the veteran checked that he had 
no skin diseases.  

The veteran underwent a VA general medical examination in 
June 1994.  There was a notation that the veteran denied that 
he had any past venereal diseases.  The examiner reported 
that the genitalia examination was normal.  The diagnoses did 
not refer to any warts.  

VA treatment records dated from June 1994 to June 1995 
indicate that the veteran was treated for several disorders 
including various skin conditions.  An October 1994 entry 
noted that the veteran had a small ganglion of the left 
wrist.  An October 1994 consultation report noted that the 
veteran had a left volar wrist ganglion.  The plan was for 
excision of the ganglion later that month.  Another October 
1994 entry noted that the veteran complained of sores on his 
neck.  He apparently left before an evaluation.  A December 
1994 entry noted that the veteran complained of sores on the 
neck from fingernails for the previous week.  The examiner 
noted that the veteran had three superficial scratches on the 
right side of the neck which looked irritated, but not 
infected.  The examiner indicated that there also was a small 
benign looking papular lesion on the scalp which the veteran 
reported had been present for months.  A January 1995 entry 
notes that the veteran was seen with a penile discharge and 
indicated an assessment of the need to rule out gonococci.  A 
February 1995 entry notes that the veteran reported that he 
was seen in public health a week earlier and assured he did 
not have a venereal disease.  A March 1995 entry notes that 
the veteran had a past medical history of treatment for 
sexually transmitted diseases and frequent urinary tract 
infections.  

A May 1995 entry notes that the veteran complained of a 
papule on the scalp and recurrent papules of the left wrist.  
He reported that liquid nitrogen was used on the wrist 
approximately a year earlier.  The veteran also complained of 
acne of the right cheek anterior to the facial hair.  The 
examiner noted that there were warts of the left wrist and 
evidence of previous liquid nitrogen.  There was also acne on 
the right side of the face and actinic keratosis of the 
scalp.  The assessment included warts of the wrist, actinic 
keratosis of the scalp, acne, and pseudofolliculitis barbae.  
The plan was to use liquid nitrogen on the wrist and scalp 
lesions and repeat in five to seven weeks.  A June 1995 entry 
relates an assessment which included a left wrist ganglion.  

In June 1995, service connection was granted for a ganglion 
of the left wrist.  A noncompensable rating was assigned.  

VA treatment records dated in October 1995 indicate that the 
veteran continued to receive treatment for several disorders.  
He underwent a VA surgical examination in December 1995.  The 
examiner noted that there was a ganglion cyst on the anterior 
aspect of the left wrist.  There was no reference to any 
warts.  The diagnoses included ganglion cyst of the left 
wrist.  

VA treatment records dated from May 1996 to September 1997 
refer to continued treatment.  An August 1997 history and 
physical examination report notes that an examination of the 
veteran's testicles showed that the right one was smooth with 
no evidence of a mass or hydrocele to palpation.  As to the 
left testicle, there was a larger volume to visual inspection 
and palpation and the possibility of a hydrocele.  Another 
August 1997 entry notes that the veteran had an abnormal 
testicular examination.  There was a reference to a left 
spermatocele.  A subsequent August 1997 entry noted, as to an 
impression, that metastatic etiology was unlikely and that 
the left testicular mass appeared to be a benign epididymal 
cyst.  

Private treatment records dated from October 1996 to 
September 1997 indicate that the veteran was treated for skin 
disorders.  An October 1996 treatment entry from Dr. 
Daugherty notes that the veteran had a wart on the left index 
finger as well as on the penis.  The assessment was verrucae 
vulgaris and condyloma acuminatum.  A July 1997 entry from 
the Crestview Family Clinic notes that the veteran had three 
warts on the scalp and one wart on the penis.  A later July 
1997 notes the same information.  An August 1997 entry 
reports that the veteran had warts on the scalp.  The 
assessment was warts.  A September 1997 entry relates an 
assessment of a wart on the scalp.  

The veteran underwent a VA neurological examination in 
October 1997.  There was no reference to warts on the head, 
hands, or penis.  

VA treatment records dated from October 1997 to January 1999 
reflect that the veteran continued to receive treatment for 
several disorders.  A January 1999 entry notes that the 
veteran reported that he had bumps on his skin for about two 
months.  

A September 1998 private treatment report from the Daugherty 
Medical Clinic notes that the veteran had a wart on the head.  

The veteran underwent a VA dermatological examination in 
February 1999.  He reported that while in the military, he 
had a wart on the dorsum of the wrist on the left hand.  It 
was noted that it was on the radial side of the wrist.  The 
veteran reported that the wart was treated with liquid 
nitrogen, and that he had some hypopigmentation which had 
largely improved.  It was noted that the veteran was seen in 
the dermatology clinic in 1995 at which time he had some 
changes in the skin where the wart had been treated, some 
acne of the face and pseudofolliculitis of the beard area.  
There was also one lesion in the posterior scalp that may 
have been a form of pseudofolliculitis.  The veteran reported 
that he had a problem with pseudofolliculitis during service 
and that it had continued to be a problem, particularly on 
the neck.  

The examiner reported that the veteran's scalp was relatively 
clear.  There were some small scars in the nuchal area of the 
neck which may have been where the veteran had 
pseudofolliculitis in the past.  The examiner noted that 
there were no lesions of the face or ears, but there was 
prominent pseudofolliculitis of the neck on both sides.  The 
lesions were quite raised and represented hypertrophic 
scarring.  The examiner reported that in the area where the 
wart had been treated previously on the veteran's wrist, 
there was a slight color change, but no noticeable scar.  The 
impression was that the veteran had pseudofolliculitis of the 
beard.  It was also noted that the veteran had a history of a 
similar eruption in the nuchal area of the scalp and that 
there was a history of mild acne of the face which the 
veteran did not seem to have at the time of the examination.  
The examiner indicated that there was also a history of being 
treated for a wart on the dorsum of the left wrist.  The 
examiner stated that the wart seemed to have gone away very 
nicely, but that there was some slight pigmentary change in 
the area although he suspected that such was much improved 
since the four years that the veteran was last seen in the 
dermatology clinic.  An additional February 1999 VA 
examination report related an impression of a ganglion cyst 
of the left wrist, alleged, and not found at that time.  

In March 1999, service connection was granted for 
pseudofolliculitis barbae.  A 10 percent rating was assigned.  

A February 2000 private treatment report from the Daugherty 
Medical Clinic noted that the veteran had moles/warts on the 
scalp for a month.  The assessment was verrucae vulgaris.  

In July 2000, the veteran filed a claim for service 
connection for warts on the head, hands and penis.  He 
reported that he was treated in service for such disorders 
and had been treated since service as well.  

VA treatment records dated from February 1999 to September 
2000 show that the veteran continued to receive treatment for 
warts.  A July 2000 entry notes that the veteran had small 
white wart like papules on the scalp that were irritated.  
The provisional diagnosis was papules on scalp.  Another July 
2000 entry notes that the veteran had wart like lesions on 
the scalp that were bothersome.  The assessment included 
scalp lesions.  

The veteran underwent a VA dermatological examination in 
December 2000.  He reported that he had been having recurrent 
crops of lesions since around 1992 or 1993.  He stated that 
he first noticed the lesions appearing on his hands, but that 
he has since developed lesions on his head and, most 
recently, on his penis.  It was noted that the lesions had 
been frozen multiple times by the veteran's physician and 
that they would frequently clear and then he would develop 
new ones later.  The veteran reported that the lesions were 
quite itchy and painful and that they would sometimes bleed.  
The examiner reported that the veteran had two verrucous 
papules on his scalp.  The examiner stated that there was 
also a scar on the left hand which the veteran described as a 
lesion that had been frozen in the past.  The examiner 
reported that he did not examine the veteran's genitalia.  
The impression was verrucae vulgaris.  The examiner commented 
that he discussed with the veteran the nature of the viral 
infection involved in warts and its frequent recurring 
nature.  The examiner also stated that the lesions he saw 
were not that large and that cryotherapy was the appropriate 
treatment.  The examiner further remarked that the human 
papilloma virus was very ubiquitous, and that it certainly 
may have had its onset in the service.  The examiner stated 
that it was impossible to determine at what point the virus 
was picked up.  

A February 2001 VA treatment entry notes that the veteran had 
a history of pseudofolliculitis and that he presented with 
bumps in the back of the neck.  It was noted that there were 
multiple flesh colored papules at the occipital region and 
verrucae papule in the same area.  The assessment was 
pseudofolliculitis barbae and verrucae vulgaris.  

At the September 2001 RO hearing on appeal, the veteran 
testified that he was first treated for warts in service in 
1993.  He stated that he went to the Army hospital and that 
the warts were frozen with liquid nitrogen.  He stated that a 
wart was located on his left wrist.  The veteran noted that 
he was told that the wart could spread and that it would come 
and go.  He indicated that he was seen at least twice during 
service for warts on the left wrist and noted that the warts 
were something different than the service-connected ganglion 
cyst.  The veteran reported that he was first treated for 
warts on other parts of his body after service in 1995.  He 
stated that he had been receiving treatment ever since that 
time. 

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statement of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim.  Medical records have been obtained 
and VA examinations have been provided.  The Board finds that 
the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000, and the related VA regulation, 
have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  

The veteran claims service connection for warts, including 
warts of the head, hands, and penis.  He served on active 
duty from September 1992 to April 1994.  While his service 
medical records show some skin conditions, such as 
pseudofolliculitis barbae which has been service-connected, 
they do not show warts.  The service separation examination 
is negative for warts.  Warts are first shown on various 
areas of the body, including the head, hands, and penis, 
beginning in 1995 and later years.  As explained at the 2000 
VA examination, warts (medically termed verrucae) are caused 
by a virus which is found everywhere, and it is impossible to 
determine at what point the veteran contracted it.

The veteran is asking for service connection for the common 
everyday problem of warts.  While he says he had warts in 
service, such is not demonstrated by the medical evidence 
from service, and being a layman, the veteran has no 
competence to give a medical opinion that any skin lesions in 
service represented warts.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Warts are not medically shown until well after 
active duty, and without resort to impermissible speculation 
it cannot be said they had their origin in service.  The 
weight of the credible evidence establishes that warts, 
including of the head, hands, and penis, began after service 
and were not caused by any incident of service.  The 
condition was neither incurred in nor aggravated by service. 

As the preponderance of the evidence is against the claim for 
service connection for warts on the head, hands, and penis, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  


ORDER

Service connection for warts on the head, hands, and penis is 
denied.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

